            Case 1:20-cv-10980-VSB Document 6 Filed 02/08/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                            2/8/2021
FRANKIE MONEGRO,                                          :
                                                          :
                                         Plaintiff,       :
                                                          :             20-CV-10980 (VSB)
                           -against-                      :
                                                          :                  ORDER
MISEN, INC.,                                              :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on December 28, 2020, (Doc. 1), and, on February 4, 2021, filed

proof of service on Defendant’s agent on January 6, 2021, (Doc. 5). The deadline for Defendant

to respond to Plaintiff’s complaint was January 27, 2021. (See Doc. 5.) To date, Defendant has

not appeared or responded to the complaint. Plaintiff, however, has taken no action to prosecute

this case. Accordingly, if Plaintiff intends to seek a default judgment she is directed to do so in

accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

February 18, 2021. If Plaintiff fails to do so or otherwise demonstrate that she intends to

prosecute this litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule

of Civil Procedure 41(b).

SO ORDERED.

Dated:       February 8, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
